- Prepared by EDGARX.com United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-17321 TOR MINERALS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 74-2081929 (I.R.S. Employer Identification No.) 722 Burleson Street, Corpus Christi, Texas 78402 (Address of principal executive offices) (361) 883-5591 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Emerging growth company ☐ Accelerated filer ☐ Smaller reporting company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Common Stock, $1.25 par value Shares Outstanding as of April 26, 2017 3,541,703 1 Table of Contents Part I - Financial Information Page No. Item 1. Condensed Consolidated Financial Statements Consolidated Statements of Operations Three months ended March 31, 2017 and 2016 3 Consolidated Statements of Comprehensive Income Three months ended March 31, 2017 and 2016 4 Consolidated Balance Sheets March 31, 2017 and December 31, 2016 5 Consolidated Statements of Cash Flows Three months ended March 31, 2017 and 2016 6 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 27 Part II - Other Information Item 6. Exhibits 28 Signatures 28 Forward Looking Information This Quarterly Report on Form 10-Q (the “Report”), including “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 2, contains forward-looking statements about the business, financial condition and prospects of TOR Minerals International, Inc. (the “Company”). The actual results of the Company could differ materially from those indicated by the forward-looking statements because of various risks and uncertainties including, without limitation, changes in demand for the Company’s products, changes in competition, economic conditions, fluctuations in exchange rates, changes in the cost of energy, fluctuations in market price for titanium dioxide (“TiO2”) pigments, interest rate fluctuations, changes in the capital markets, changes in tax and other laws and governmental rules and regulations applicable to the Company’s business, and other risks indicated in the Company’s filing with the Securities and Exchange Commission, including those set forth in the Company’s Annual Report on Form 10-K under Item 1A. Risk Factors. These risks and uncertainties are beyond the ability of the Company to control, and, in many cases, the Company cannot predict all of the risks and uncertainties that could cause its actual results to differ materially from those indicated by the forward-looking statements. When used in this report, the words “believes,” “estimates,” “plans,” “expects,” “anticipates,” “foresees,” “intends,” “may,” “likely,” “should”, “could” and similar expressions as they relate to the Company or its management are intended to identify forward-looking statements. 2 Item 1. Financial Statements and Supplementary Data TOR Minerals International, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three Months Ended March 31, 2017 2016 NET SALES $ 10,696 $ 9,572 Cost of sales 9,569 8,247 GROSS MARGIN 1,127 1,325 Technical services, research and development 43 38 Selling, general and administrative expenses 1,193 842 Loss on disposal of assets - (1) OPERATING (LOSS) INCOME (109) 446 OTHER INCOME (EXPENSE): Interest expense, net (29) (50) Loss on foreign currency exchange rate (33) (89) Other, net 1 12 Total Other Expense (61) (127) (LOSS) INCOME BEFORE INCOME TAX (170) 319 Income tax (benefit) expense (38) 75 NET (LOSS) INCOME $ (132) $ 244 (Loss) earnings per common share: Basic $ (0.04) $ 0.08 Diluted $ (0.04) $ 0.08 Weighted average common shares outstanding: Basic 3,542 3,014 Diluted 3,542 3,187 See accompanying notes to the condensed consolidated financial statements. 3 TOR Minerals International, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) (In thousands) Three Months Ended March 31, 2017 2016 NET (LOSS) INCOME $ (132) $ 244 OTHER COMPREHENSIVE INCOME, net of tax Currency translation adjustment, net of tax: Net foreign currency translation adjustment gain 186 904 Other comprehensive income, net of tax 186 904 COMPREHENSIVE INCOME $ 54 $ 1,148 See accompanying notes to the condensed consolidated financial statements. 4 TOR Minerals International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except per share amounts) March 31, 2017 December 31, 2016 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 3,725 $ 3,716 Trade accounts receivable, net 5,266 3,557 Inventories, net 9,361 11,776 Other current assets 1,062 742 Total current assets 19,414 19,791 PROPERTY, PLANT AND EQUIPMENT, net 16,388 15,907 DEFERRED TAX ASSET, foreign - 27 OTHER ASSETS 4 4 Total Assets $ 35,806 $ 35,729 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 1,694 $ 2,122 Accrued expenses 1,946 1,136 Export credit refinancing facility - 206 Current maturities of long-term debt – financial institutions 1,102 1,142 Total current liabilities 4,742 4,606 LONG-TERM DEBT - FINANCIAL INSTITUTIONS 2,608 2,725 DEFERRED TAX LIABILITY, domestic 75 127 DEFERRED TAX LIABILITY, foreign 10 - Total liabilities 7,435 7,458 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock $1.25 par value: authorized, 6,000 shares; 3,542 shares issued and outstanding at March 31, 2017 and December 31, 2016 4,426 4,426 Additional paid-in capital 30,590 30,544 Accumulated deficit (4,953) (4,821) Accumulated other comprehensive loss (1,692) (1,878) Total shareholders' equity 28,371 28,271 Total Liabilities and Shareholders' Equity $ 35,806 $ 35,729 See accompanying notes to the condensed consolidated financial statements. 5 TOR Minerals International, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended March 31, 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES: Net (Loss) Income $ (132) $ 244 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation 647 633 Loss on disposal of assets - (1) Stock-based compensation 46 49 Deferred income tax benefit (16) (5) Recovery of bad debts - (273) Changes in working capital: Trade accounts receivables (1,684) (426) Inventories 2,487 1,829 Other current assets (313) (26) Accounts payable and accrued expenses 275 (127) Net cash provided by operating activities 1,310 1,897 CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property, plant and equipment (895) (228) Net cash used in investing activities (895) (228) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from lines of credit - 4 Payments on lines of credit - (202) Proceeds from export credit refinancing facility - 523 Payments on export credit refinancing facility (209) (828) Payments on long-term bank debt (215) (313) Net cash used in financing activities (424) (816) Effect of foreign currency exchange rate fluctuations on cash and cash equivalents 18 38 Net increase in cash and cash equivalents 9 891 Cash and cash equivalents at beginning of period 3,716 813 Cash and cash equivalents at end of period $ 3,725 $ 1,704 Supplemental cash flow disclosures: Interest paid $ 30 $ 28 Income taxes paid $ 105 $ 9 Non-cash financing activities: Capital expenditures financed through accounts payable and accrued expenses $ 72 $ 260 See accompanying notes to the condensed consolidated financial statements. 6 TOR Minerals International, Inc. and Subsidiaries Notes to the Consolidated Financial Statements Note 1. Accounting Policies Basis of Presentation and Use of Estimates The accompanying interim consolidated financial statements (the “financial statements”) have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”). The financial statements include the consolidated accounts of TOR Minerals International, Inc. (“TOR”, “we”, “us”, “our” or the “Company”) and its wholly-owned subsidiaries, TOR Processing and Trade, BV (“TPT”) and TOR Minerals Malaysia, Sdn. Bhd. (“TMM”). All significant intercompany transactions have been eliminated. (All adjustments (consisting only of normal recurring adjustments) necessary for a fair statement of the consolidated financial position, results of operations and cash flows for the interim periods presented have been made.) Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to SEC rules and regulations. These financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2016, in our Annual Report on Form 10-K filed with the SEC on March 7, 2016. Operating results for the three month period ended March 31, 2017, are not necessarily indicative of the results for the year ending December 31, 2017. Recently Adopted Accounting Standards In March 2016, the FASB issued ASU 2016-09, Compensation—Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting. ASU 2016-09 changes how companies account for certain aspects of share based payment awards to employees, including the accounting for income taxes, forfeitures and statutory tax withholding requirements, as well as classification in the statement of cash flows. ASU 2016-09 is effective for annual periods beginning after December 15, 2016, including interim periods within those annual periods.
